Per Curiam,
The judgment is affirmed on the opinion of the learned court below entering judgment for the defendants non obstante veredicto. The discharge in bankruptcy was offered in evidence but rejected by the trial court. Conceding that the court should have considered and disposed of the defendants’ motion for judgment on the record with this evidence excluded, the plaintiff acquiesced in the court hearing and ruling the motion on the theory that the discharge was in evidence and before the court for consideration. In his opinion, the learned judge says: “On the argument of the motion of defend*91ants for judgment n. o. v. and in the brief of counsel the sole question raised and discussed was whether the defendants were released by that discharge.” The case must be disposed of here on the same theory. It is now too late for the appellant to complain that the court below treated the discharge in bankruptcy as being in evidence and considered it in disposing of the motion for judgment: Safe Deposit Bank of Pottsville v. County of Schuylkill, 190 Pa. 188; Lehman v. Lehman, 215 Pa. 344.